DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 2/15/2021 with respect to the 35 USC 112(a) rejections have been fully considered and are persuasive. The rejection/objection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 2/15/2021 with respect to the 35 USC 101 rejections have been fully considered and are persuasive. Applicant argues an improvement in the oscillogram-based estimations of blood pressure by constraining the applied with known characteristics of the cardiovascular system to ensure accuracy and to simplify the estimation by reducing the amount of sought parameters, as argued in the response to the Rejection under 35 U.S.C. 112(a). The rejection/objection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 2/15/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection/objection(s) is/are withdrawn.

Response to Amendment
Claim(s) 1-6 and 8-19 was/were originally pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Attorney Tim McIntyre on 8/26/2021.

The application has been amended as follows:
Claim 1:
A method for determining mean blood pressure for a subject, comprising: 
measuring cuff pressure using an automatic cuff device during a blood pressure measure of the subject; 
deriving an oscillogram from the measured cuff pressure, where the oscillogram is an amplitude of oscillations in the measured cuff pressure as a function of the measured cuff pressure; 
representing the oscillogram with a mathematical model, wherein the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath a cuff of the automatic cuff device; 
estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram while constraining the derivative of the blood volume-transmural pressure relationship in the mathematical model, with respect to transmural pressure, [[is]] with a maximum near zero and right skewed about the maximum; 
constructing a blood volume waveform for the subject to within a scale factor, where the blood volume waveform is constructed from the oscillogram and the estimated mathematical model; 

computing a mean blood pressure for the subject from the determined blood pressure waveform.

Claim 10: (Cancelled)

Claim 11: (Cancelled)

Claim 12: (Cancelled)

Claim 13: (Cancelled)

Claim 14: (Cancelled)

Claim 15:

a blood pressure monitor configured to measure an oscillometric waveform of cuff pressure during a measure of blood pressure; 
a non-transitory data store for storing a mathematical model, where the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath a cuff of the  blood pressure monitor; and 
a signal processor configured to receive the oscillometric waveform of cuff pressure and from the blood pressure monitor, derive an oscillogram from the oscillometric waveform and estimate the parameters of the mathematical model by fitting the mathematical model to the oscillogram while constraining the derivative of the blood volume-transmural pressure relationship in the mathematical model, with respect to transmural pressure, [[is]] with a maximum near zero and right skewed about the maximum, wherein the signal processor further operates to construct a blood volume waveform for the subject to within a scale factor, determine a blood pressure waveform for the subject by applying the constructed blood volume waveform and the oscillometric waveform to the nonlinear blood 6TDM/tlApplication No. 15/758,401Docket No.: 6550-000283-US-NPBReply to Office Action of January 7, 2021 volume-transmural pressure relationship; and computes a mean blood pressure for the subject from the determined blood pressure waveform.

Allowable Subject Matter
Claim(s) 1-6, 8-9, and 15-19 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a system and method for determining blood pressure by measuring cuff pressure, deriving an oscillogram, representing the oscillogram with an applied model, the model specifying a nonlinear blood volume-transmural pressure relationship, 
The closest prior art of record is Clark et al (US 5,423,322) (“Clark”) in view of Mukkamala et al (US 2014/0066793) (“Mukkamala”) and further in view of Watson et al (US 2012/0143067) (“Watson”).
Clark teaches a method for determining blood pressure by measuring cuff pressure, deriving an oscillogram, representing the oscillogram with an applied model, and estimating parameters of the model by fitting the derived oscillogram to the representative oscillogram, constructing a blood volume waveform, and consecutively, a blood pressure waveform, from the model and oscillogram. Finally using the blood pressure waveform to determine the subject’s blood pressure.
Mukkamala teaches that this model is of a nonlinear blood volume-transmural pressure relationship.
Watson teaches that fitting models may utilize a skew parameter.

Yet their combined efforts do not fairly teach or suggest performing a constraining step in the parameter estimation of the model such that the derivative of the blood volume-transmural pressure relationship with respect to transmural pressure is right skewed about the maximum. Watson’s teachings is not directed to oscillogram or blood pressure, and thus does not motivate applying this step to Mukkamala.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791